         L   I




^   ->
    SUPREME COURT OF THE STATE OF NEW YORK
    COUNTY OF NEW YORK
                                                                     -.X

    PATRICIACUMMINGS,

                                                        Plaintiff,

                              - against -                                  NOTICE OF MOTION
                                                                           TO CHANGE VENUE
    THE CITY OF NEW YORK; NEW YORK CITY
    DEPARTMENT OF EDUCATION; CITY OF NEW                                   Index No.
    YORK OFFICE OF SPECIAL INVESTIGATIONS;
    NYC MAYOR BILL deBLASIO; GIULIA COX;
    COURTNEYWARE;BEN CHAPMAN;NEWYORK
    DAILY NEWS; DR. ANDRE PERRY; THE
    HECHINGER          REPORT         a/k/a   HECHINGER
    INSTITUTE ON EDUCATION AND THE MEDIA;
    LENARD           LARRY           McKELVEY           a/k/a
    CHARLAMAGNE THA GOD; WWPR-FM (105.1
    MHZ); iMEARTMEDIA;     CLEAR CHANNEL
    COMMUNICATIONS, INC. ; NEW YORK STATE
    SENATOR KEVIN S. PARKER; COUNCILMAN
    JUMAANE  D.  WILLIAMS; COUNCILMAN
    DANIEL   DROMM;        COALITION   OF
    EUDCATIONAL JUSTICE; ANGEL MARTINEZ;
    NATASHA CAPERS, and "JOHN DOE AND JANE
    DOE #1-100" said names being fictitious, it being the
    intent of Plaintiff to designate any and all individuals,
    officers, members, agents, servants, and/br employees
    of the aforementioned agencies owing a duty of care to
.




    Plaintiff, individually andjointly and severally.
                                                    Defendants.




                   PLEASETAKE NOTICE, that, upon the Demand for Change of Venue dated

    February ] 9, 2019, and upon all prioi- pleadings and proceedings heretofore had herein,

    defendants The Cily of New York ("City"), New York City Department of Education ("DOE"),
 City ofNew York Office of Special Investigations ("OSI"1); NYC Mayor Bill de Blasio, Giulia

 Cox, Courtney Ware, Councilman Jumaane D. Williams, Councilman Daniel Dromm (together

the "City Defendants") will move this Court at the Submissions Part, Room 130, 60 Centre

 Street, New York, New York, on March 26, 2019, at 9:30 A.M., or as soon thereafteras counsel

may be heard, for a judgment, pursuant to Sections 504 and 510, and 511(b) of the New York

Civil Practice Law and Rules ("CPLR"), transferring the venue for this action to New York

County, and granting respondents costs, fees, and disbursements together with such other and

furtherreliefas the Court deemsjust andproper.

Dated:         New York, New York
               March 1, 2019

                                                      ZACHARY W. CARTER
                                                      Corporation Counsel of the
                                                        City of New York
                                                      Attorney for City Defendants
                                                      100 Church Street, Room 2-143
                                                      New York, New York 10007-2601
                                                      (212) 356-1104

                                                                              /
                                                                                        ^
                                              By:              '^
                                                                      / j'.;a, . Balc^
                                                           i ssisla       orporation ouiisei


TO:            THOMAS F. LIOTTI, ESQ
               Law Offices of Thomas F. Liotti, LLC
               600 Old County Road - Suite 530
               Garden City, New York 1 1530
               (5)6)794-4700
               Attorney for Plaintiff



 OS] is not only misnamed in this action, but it is also not a separate suable entity. OSI is the
New York City Departinent of Education's Office of Special Investigations and is part of the
DOE.


                                              -2
ec:    Michael Grygiel, Esq.
       GREENBERG TRAURIG LLP
      54 State Street, 61h Floor
      Albany, NewYork 12207
      (518)689-1400
      giygielm@gtlaw. corn
      Attorney for LenardLarry McKelvey

      Matthew Leish, Esq.
      DailyNews, L.P.
      4 New York Plaza
      NewYork, New York 10004
      (212)210-2144
      mleish@nydailynews. com
      Attorney for DailyNews,L.P. andBen Chapman

      WWI?R-FM. (l-(t5. 1 MHZ?
      32 Avenue of the Americas, 4 Floor
      NewYork, New York 10013

      iHeart Media
      125 W. 55t" Street
      New York, New York 10019

      Clear Channel Communications, Inc.
      125 W. 55th Street
      NewYork, NewYork 10019

      Dr; Andrc Perry
      c/'o The Brookings Institution
      1775 Massachusetts Ave., N. W.
      Washington.D.C. 20036

      The Hechinger Report a/li/a Hechinger Institute on Education and the Media
      c/o Teachers College - Columbia University
      525 West 120"1 Street, TC Box ] 27
      New York, New York 10027

      State Senator Kevin Parkcr
      3021 Tilden Avenue, I Floor and Basement
      Brooklyn, New York 11226-5107

      Coalition for Educational Justice, Angel Martinez & Natasha Capers
      c/'o NYU - Office of the General Counse]
      70 Washington Square South -11"' Floor
      New York, New York 10012


                                       - J -
IndexNo,

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

PATRICIACUMMINGS,
                                                        Petitioners,
                             -against-

THE CITY OFNEWYORK, et al,
                                                      Respondents.

    NOTICE OF MOTION TO CHANGE VENUE

                  ZACHARYW. CARTER
       Corporation Counsel of the City of New York
              Attorney for City Defendants
            100 Church Street, Room 2-143
           New York, New York 10007-2601

                  OfCounsel;AlizaJ. Balog
                    Tel. : (212) 356-1104
                    MatterNo.: 2018-080725
Due andtimely service is hereby admitted.

New York, New York.............................................. 2019,



Attorney for
Index No>

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

PATRICIACUMMINGS,

                                                            Plaintiff,

                              - against -

THE CITY OF NEW YORK; NEW YORK CITY
DEPARTMENT OF EDUCATION; CITY OF NEW YORK
OFFICE OF SPECIAL INVESTIGATIONS; NYC MAYOR
BJLLdeBLASIO;GIULIA COX; COURTNEY WARE; BEN
CHAPMAN; NEW YORK DAILY NEWS; DR. ANDRE
PERRY; THE HECHRMGER REPORT a/k/a HECH1NGER
INSTITUTE ON EDUCATION AND THE MEDIA; LENARD
LARRY McKELVEY a/k/a CHARLAMAGNE THA GOD;
WWPR-FM (105. 1 MHZ); iHEARTMEDIA; CLEAR
CHANNEL COMMUNICATIONS, INC. ; NEW YORK
STATE SENATOR KEVIN S. PARKER; COUNCILMAN
JUMAANE D. WILLIAMS; COUNCILMAN DANIEL
DROMM; COALITION OF EUDCATIONAL JUSTICE;
ANGELMARTWEZ;NATASHACAPERS,and "JOHNDOE
AND JANE DOE #1-100" said names being fictitious, it being
the intent of PJaintiff to designate any and a]] individuals,
officers, meinbers, agents, servants, and/or employees of the
aforementioned agencies owing a duty of care to Plaintiff,
individually andjointly and severally.

                                                          Defendants


    CITY DEFENDANTS' MEMORANDUM OF LAW
    IN SUPPORT OF THEIR                     MOTION   FOR A
    CHANGE OF VENUE


                    ZACHARY W. CARTER
            Corporation Counse! of the City of New York
                   Attorney for City Defendants
                  100 Church Street, Room 2-143
                New York, New York 10007-2601

                     Of Counsel: Aliza J. Balog
                       Tel. : (212)356-1104



                     Matter No. : 2018-080725
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORC


PATRICIACUMMINGS, -

                                                        Plaintiff,
                                                                      Index No.
                            - against .

THE CITY OFNEWYORK, et al.

                                                     Defendants




                       CITY DEFENDANTS' MEMORANDUM OF
                       LAW IN SUPPORT OF THEIR MOTION FOR
                       CHANGEOF VENUE

               Defendants The City of New York ("City"), New York City Department of

Education ("DOE"), City of New York Office of Special Investigations ("OSI"1); NYC Mayor
Bill de Blasio, Giulia Cox, Courtney Ware, Councilman Jumaane D. Williams, Councilman

Daniel Droi-nm (together the "City Defendants") submit this memorandum of law in support of

theirmotion, pursuant to Sections 504(2), 504(3), and 51l(b) ofthe Civil Practice Lawand Rules

("CPLR"),for a change ofvenue from the County of Suffolk to the County ofNew York on the

grounds that Suffolk is not a proper county for the commencement of this action and the City

Defendants have complied with the requirements ofCPLR 511(a) and 51 l(b).

               Plaintiff is a former probationary DOE teacher. She seeks damages related to the

termiiiation of her employment and certain statements allegedly made by some of the City

Defendants related to a lesson taughtby the plaintiffto hermiddle school students.



 OSI is not only misnamed in this action, but it is also not a separate suabie entity. OS1 is the
New York City Department of Education's Office of Special Investigations and is part of the
DOE.
                Plaintiffs choice of venue in the County of Suffolk is improper under CPLR §

504 for a litany of reasons. First, the DOE, and its officers, boards and departments, must be

sued in a county in which it is situated and the DOE is not situated in Suffolk County. Second,

the City, and its officers, boards and departments, must be sued in the county in the city where

the claims arose, or if they arose outside the city, then the City must be sued in New York

County. Here, the claims arose in New York County, where the DOE is based and where Mayor

de Blasio and Councilmembers Williams and Dromm maintain offices, or, in the Bronx, where

plaintifftaught. Nonetheless,noneofthe claims arose in Suffolk. Third, to the extentthe claims

for defamation can be said to have arisen outside the city, Suffolk is still not a proper venue for

this action, but New York is. Accordingly, and as explained in further detail below, the City

Defendants' motion for a change of venue to New York County should be granted as of right

under CPLR§ 510(1).




                                               -2-
                                          ARGUMENT

                                            POINT I

                      THE      VENUE       FOR      THIS    ACTION       IS
                      IMPROPER AND SHOULD BE CHANGED
                      PURSUANT TO CPLR § 510(1).

               CPLR § 504(2) specifies that venue for actions brought against school districts or

any of their officers, boards or departments must be brought in the county where the school

district is located, or, if they are located in more than one county, in any of the counties where

they arelocated. CPLR §504(3) specifiesthatvenue for actions brought againstthe city ofNew
York must be brought in the county where the action arose, or if it arose outside ofthe city, in
the county ofNew York.

              CPLR § 510(1) provides that venue is subject to change where a plaintiff
designates venue in the wrong county. 5'eeCPLR§ 510(1). CPLR § 51l(a) and (b) describe the
process by which a defendant may obtain a change ofvenue:

                      (a) Time for motion or demand. A demand under
                          subdivision (b) for change of place of trial on
                          the ground that the county designated for that
                          purpose is not a proper county shall be served
                          with the answer or before the answer is served.
                          A motion for change of place of triai on any
                         other grounds shall be made within a reasonable
                         time after cominencement of the action.

                      (b) Demand for change of place of trial upon
                         ground of improper venue, where motion
                         made. The defendant shall serve a written
                         demand that the action be tried in a county he
                         specifies as proper. Thereafter the defendant
                         may move to change the place of trial within
                         fifteen days after service of the demand, unless
                         within five days after such service plaintiff
                         serves a written consent to change the place of
                         trial to that specified by the defendant.
                         Defendant may notice such motion to be heard
                         as if the action were pending in the county he

                                              -3-
                          specified, unless plaiiitiff within five days after
                          service of the demand serves an affidavit
                          showing either that the county specified by the
                          defendant is not proper or that the county
                          designatedby him is proper.

5'eeCPLR§511(a)and(b). .

               Wliere a plaintiffs initial choice of venzie is improper, and the defendant

complies with the provisions ofCPLR § 511, the defendant may obtain a change of venue as of

right. As explained by the Appellate Division, Second Department in Burstein v. Fazzari,

                      A plaintiff who selects an improper venue in the
                      first instance forfeits the right to choose the place of
                      venue... Thereafter, where the defendant, as in the
                      case at bar, properly serves...a demand for change
                      of venue pursuant to CPLR 511(b), and follows it
                      up within 15 days with a motion to change venue to
                      a proper county pursuant to CPLR...510, and 511,
                      tile motion should be granted - particularly, where,
                      as here, the plaintiff failed to serve an affidavit
                      showing that the county specified by the defendant
                      was improper or that the county specified by the
                      plaintiff was proper.

239 A. D. 2d 375, 375 (internal citations omitted) (emphasis added); see also Montinall v. River

ParkAssocs., 282 A. D.2d 389 (1s1 Dep't 2001) (court below erred in denying motion to change
veiiue because plaintiff forfeited her right to choose venue by failing to serve an affidavit

respondingto the defendant'stimely CPLR511[a] demand).

               Here, plaintiff improperly coinmenced this action in the County of Suffolk under

all of the bases described in CPLR § 504. See Summons with Notice, dated January 9, 2019,a

copy of which is annexed to (lie March 1, 2019 Affirmation of Aliza J. Balog ("Balog

Affirmation") as Exhibit "A. " Venue in Suffolk is improper because: (1) defendant DOE, and

liie defendants who are employees of the DOE; can only be sued in a county in which it is

situated; (2) the DOE is not situated in Suffolk, but it is situated in New York; (3) defendant


                                              - 4-
City, and the Mayor and Councilmembers, must be sued in the county within the city in which

the claims arose, or ifthey aroseoutside ofthe city, inNewYork County; (4) the majority ofthe
events described in the Summons with Notice - if not all of them - arose in the Bronx or in New

York County; and(5) to the extent the events canbe saidto have arisen outside ofthecity, then
NewYork is theproper venueto bringthisaction. Thus, NewYork county is a propervenue for
this action, but Suffolk is not.

                In compliance with CPLR § 511(b), the City Defendants served the plaintiff by
filing a demand to change venue to New York County February 19, 2019 on NYSCEF.2 See

Demand for ChangeofVenue, datedFebruary 19,2019, a couv ofwhichis annexedto theBalog
Affirmation as Exhibit "B." After said service, plaintiff had five days to provide the City
Defendants with an affidavitshowing"eitherthatthe county specified bydefendant isnot proper
or that the county specified by [plaintiff] is proper. " See CPLR § 51l(b). Plaintiffhas failed to

provide the City Defendants with any response to their Febniary 19, 2019, demand, and has thus

forfeited her chance to designate venue in this case. Accordingly, this Court should grant the

City Defetidants' motion to change venue as ofright, pursuant to CPLR § 510(1).




The City Defendants also served a copy ofthe Demand for Change ofVenue via mail.

                                              -5-
                                      CONCLUSION

             For the foregoing reasons, the City Defendants respectfully request that the Court

grant the City Defendants' motion to change venue from the County of Suffolk to New York

County.

Dated:       New York, New York
             March 1, 2019

                                                    ZACHARY W. CARTER
                                                    Corporation Counsel of the
                                                      City ofNew York
                                                    Attorney for City Defendants
                                                    100 Church Street, Room 2-143
                                                    New York, New York 10007-2601
                                                    (212)356-1104


                                                    /
                                            By:
                                                                    EzaJ, B og
                                                        AssiStan^Corjxn'ation Counsel




                                           .
                                               6-
